Citation Nr: 0021175	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for service-connected hyperhidrosis of the hands, feet, 
elbows, knees, and forehead, with recurrent tinea pedis, 
dyshydrotic eczema.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which effectuated a reduction in 
the veteran's disability rating for his skin condition from 
30 percent to 20 percent.  A notice of disagreement was 
received in March 1999, and a statement of the case was 
issued in April 1999.  The veteran's substantive appeal was 
received in April 1999.

The only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

An April 1999 rating decision denied the veteran's request of 
entitlement to service connection for diabetes mellitus 
secondary to his service-connected skin disability.  A notice 
of disagreement was not received to initiate an appeal from 
that determination.


FINDING OF FACT

June 1998 VA medical records did not show by a preponderance 
of the evidence any improvement in the disability picture 
associated with the veteran's service-connected skin 
disability.



CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability 
evaluation for hyperhidrosis of the hands, feet, elbows, 
knees, and forehead, with recurrent tinea pedis, dyshydrotic 
eczema, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.13, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The current appeal concerns the veteran's claim that a 30 
percent rating should be restored for his service-connected 
skin condition.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

With respect to the specific issue of whether the reduction 
was warranted, 38 C.F.R. § 3.344 pertains to rating 
disabilities which are likely to improve and examination 
reports indicating improvement.  However, in Brown v. Brown, 
5 Vet. App. 413 (1993), the United States Court of Appeals 
for Veterans Claims (the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) noted that this 
regulation applies to ratings which have been continued for 
long periods of time at the same level (5 years or more).  In 
this case, the 30 percent rating for the veteran's skin 
condition had been in effect less than 5 years, and 
therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply.  38 C.F.R. § 3.44(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Moreover, 
the Court in Brown emphasized that VA must show by a 
preponderance of the evidence that there has been improvement 
in a disability to warrant a reduction in the evaluation.  
Brown, at 421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.

In July 1972 service connection was established for the 
veteran's skin condition, and a 20 percent rating was 
assigned.  A July 1997 rating decision increased the rating 
for the veteran's skin condition from 20 to 30 percent.  
Following a June 1998 VA examination, the RO, in a July 1998 
rating decision, proposed reducing the veteran's skin 
disability evaluation.  A reduction to 20 percent, effective 
March 1999, was effectuated in a November 1998 rating 
decision (issued in December 1998) and has remained in effect 
since that time.  The Board notes here that the RO's 
reduction of the veteran's disability evaluation satisfied 
the procedural requirements of 38 C.F.R. § 3.105(e).

Service medical records reflect that the veteran was 
separated from service due to hyperhidrosis of the hands and 
feet, with recurrent tinea pedis and eczema; extensive 
lesions were noted.

An October 1981 VA examination revealed moist palms and soles 
of the feet.  There was a definite odor to the feet with 
maceration dermatitis apparent.  There were large overgrown 
nails involved with fungus on all ten nails.  The diagnoses 
included hyperhidrosis of the hands and feet, dyshidrotic 
eczema, and tinea pedis and unguium.  The examiner commented 
that the veteran had a moderate amount of hyperhidrosis of 
the feet and severe tinea of the nails.

VA outpatient treatment records dated from February 1997 to 
April 1997 showed ongoing treatment for the veteran's skin 
condition.

At a May 1997 VA examination, the veteran stated that he had 
a problem with profuse sweating of his feet; he also 
complained of occasional burning pain on his feet.  He stated 
that the symptoms would worsen during the summer.  Physical 
examination revealed non-erythematous, scaly, dry lesions on 
the plantar surfaces of his feet.  He had 2+ pitting edema of 
his ankles and his feet.  He had yellow-colored nails that 
were poorly kept which was consistent with fungal infection 
of the nails.  He had some scaly lesions noted on his elbows, 
knees, and forehead.  The diagnoses were hyperhidrosis, tinea 
pedis, tinea corporis, keratolysis, and onychomycosis.

VA outpatient treatment records dated from June 1997 to 
October 1998 reflect ongoing treatment for the veteran's skin 
condition.  A June 1998 record (approximately one week prior 
to the June 1998 VA examination) reflects that the veteran's 
condition had not improved since his last visit in December 
1997.  A July 1998 record indicated that the veteran's face, 
ears, and scalp were without suspicious lesions; the palms 
were clear.  All toenails had hyperkeratosis, discoloration 
and onycholysis; there was scaling on the soles.  An October 
1998 record indicates that the veteran stated that sometimes 
his feet sweated so much that his soles would become raw.  
Examination revealed extreme 3+ bipedal pitting edema; the 
feet were somewhat scaly and dry.  Skin was "with pitted 
keratolysis changes."  The left lower extremity was with 
scales.

At a June 1998 VA skin examination, the veteran stated that 
he would sweat profusely on his hands, feet, elbows, knees, 
and forehead, regardless of the temperature.  It was noted 
that numerous medications, salves, and powders had been taken 
with no relief of the skin condition.  Physical examination 
revealed a 3+ dependent edema and a light facial rash.  He 
had fungal lesions between his toes and on all his toenails.  
The diagnoses included hyperhidrosis, severely symptomatic; 
onychomycosis; and tinea pedis.

At a November 1998 RO hearing, the veteran testified that he 
had some red spots or lesions on his forehead and scalp.  He 
remarked that "involvement" with the elbows would come and 
go.  The veteran had to change his socks about three time a 
day.

The veteran's skin disability is rated by analogy under 
Diagnostic Code 7806, eczema.  A 0 percent rating is assigned 
with slight, if any, exfoliation, exudation or itching, if on 
a non-exposed surface or small area.  A 10 percent rating 
under this code section contemplates a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Keeping in mind that skin disorders by their nature are often 
prone to fluctuations which render questionable the accuracy 
of any one examination, after reviewing the totality of the 
evidence the Board concludes that a sustained improvement in 
the severity of the veteran's skin disability has not been 
shown by a preponderance of the evidence.  The VA examination 
at issue (June 1998) did not note lesions on the forehead, 
elbows, and knees, and on that point, it would appear that 
the veteran's condition had shown improvement from the 
findings on the May 1997 VA examination.  However, the Board 
notes that a June 1998 VA treatment record (dated one week 
prior to the June 1998 skin examination) appears to state 
(when read in the light most favorable to the veteran) that 
that veteran's condition had not improved since his visit in 
December 1997.  Additionally, the Board observes that the 
June 1998 examiner indicated that the veteran's hyperhidrosis 
was severely symptomatic.  Further, there are several 
references in the relevant records indicating that the 
veteran's condition had not improved with the various forms 
of medications administered.  Findings such as those relating 
to edema have actually worsened since the May 1997 VA 
examination.  Overall, a comparison of the findings of the 
May 1997 VA examination and the June 1998 VA examination and 
relevant outpatient treatment records do not establish that 
the veteran's skin disability improved to such an extent that 
a reduction in the evaluation assigned to that disability was 
warranted by a preponderance of the evidence.



ORDER

Restoration of a 30 percent disability rating for the 
veteran's service-connected hyperhidrosis of the hands, feet, 
elbows, knees, and forehead, with recurrent tinea pedis, 
dyshydrotic eczema, is warranted.  The appeal is granted.




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

